Citation Nr: 1145261	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of vision of the right eye (claimed as wrongly operated instead of the left eye). 

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for deterioration of vision of the left eye due to the wrong size of a lens. 

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for deterioration of eyesight due to use of the nasal spray Nasalide (flunisolide). 

4.  Entitlement to service connection for ocular deterioration as secondary to the service-connected cytomegalovirus (CMV) retinitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran appeared for a Travel Board hearing in July 2009. The Veterans Law Judge who conducted that hearing is no longer employed by the Board. In response to a Board inquiry, however, the Veteran stated in a May 2010 submission that he was not seeking a hearing with another Veterans Law Judge. 

In a July 2010 decision, the Board, in part, denied the Veteran's claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for (1) loss of vision in the right eye; (2) deterioration of vision of the left eye, and; (3) deterioration of eyesight due to use of the nasal spray Nasalide.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  

While the matter was pending before the Court, in March 2011, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In the Joint Motion, the parties indicated that a remand was necessary "because the Board erred when it did not undertake a full assessment of the evidence of record pursuant to the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), with respect to [the Veteran's] claim for compensation for loss of vision in both eyes."  See The March 2011 Joint Motion, page 1-2.  

In an April 2011 Order, the Court vacated the Board's July 2010 decision and remanded the matter for readjudication in light of the Joint Motion.

In the above-mentioned July 2010 decision, the Board also granted the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for cytomegalovirus (CMV) retinitis caused by discontinuance of ATZ and DD4.  Based on the request of the parties in the March 2011 Joint Motion, this grant of benefits was not disturbed by the Court's April 2011 Order. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The issue of entitlement to service connection for ocular deterioration as secondary to the service-connected CMV retinitis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that loss of vision of the right eye (claimed as wrongly operated instead of the left eye) was caused by negligence or other fault, or an event not reasonably foreseeable, on the part of VA treatment providers. 

2. The evidence of record does not show that deterioration of vision of the left eye due to the wrong size of a lens was caused by negligence or other fault, or an event not reasonably foreseeable, on the part of VA treatment providers. 

3. The evidence of record does not show that deterioration of eyesight due to use of the nasal spray Nasalide (flunisolide) was caused by negligence or other fault, or an event not reasonably foreseeable, on the part of VA treatment providers.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151  for loss of vision of the right eye (claimed as wrongly operated instead of the left eye) have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011). 

2. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151  for deterioration of vision of the left eye due to the wrong size of a lens have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011). 

3. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151  for deterioration of eyesight due to use of the nasal spray Nasalide (flunisolide) have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in May 2005.  This letter informed the Veteran of what evidence was required to substantiate his 38 U.S.C.A. § 1151 claims and of his and VA's respective duties for obtaining evidence.  

A June 2009 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

Clearly, only the May 2005 letter was issued prior to the RO's initial adjudication of the Veteran's claim in November 2005.  The timing defect of the June 2009 letter, however, was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a supplemental statement of the case in June 2009.  Accordingly, the Board finds no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's VA medical records, letters from his private health care providers, a September 2005 VA examination, an April 2009 medical opinion and a December 2009 Veterans Health Administration (VHA) medical opinion. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record which pertains to the issues on appeal.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims that are before the Board. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in September 2005.  A VA medical opinion was obtained in April 2009 and a VHA opinion was obtained in December 2009.  The examination and medical opinions reflect that the examiners reviewed the Veteran's past medical history, noted his current complaints, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the September 2005 examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder.  The Board therefore concludes that the examination and medical opinions are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in July 2009 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  Law and Regulations

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

38 U.S.C.A. § 1151 specifies two bases for entitlement. First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers. But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment). Second, entitlement may be established on a showing of an event not reasonably foreseeable. 

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor  deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

III.  Background

The Veteran underwent extracapsular cataract extraction of the left eye at a VA facility in December 1998; the Board also notes that the Veteran annotated the report of this surgery in the margin to suggest that the surgery was actually performed on the right eye. In March 2000, he underwent left eye cataract surgery at a VA facility. Also, multiple VA treatment records beginning in January 2001 indicate that the Veteran was prescribed fluticasone propionate, a nasal spray. 

In a January 2005 statement, E.R., M.D., stated that due to the mistake in operating on the right eye and forgetting to put the lens in, the Veteran was forced to wait over five years before the left eye could be operated on at the Palo Alto VAMC; also, "[t]hat turned out to be a botched job as was the right eye." 

The Veteran underwent a VA eye examination in September 2005, which resulted in an impression of a history of CMV retinitis and status post cataract extractions of both eyes.  The Veteran currently had evidence of bilateral complications and scarring in both eyes with loss of visual acuity, particularly in the left eye.  Due to the chronic and extensive nature of these conditions, the examiner could not establish whether this "resulted from additional disability secondary to VA eye care." In an addendum, the examiner reiterated that it was not possible to state whether the Veteran's current condition was a direct result of VA care due to the extensive scarring of his eyes from operative procedures a decade before. The examiner further noted that complications from HIV patients with CMV retinitis and cataracts were well-known, and the Veteran's current disability could not be established as being directly related to his VA medical or surgical treatment. 

In April 2009, the RO obtained a VA medical opinion.  The examiner first noted that the Veteran asserted that the use of a nasal spray prescribed by VA in 2002 contributed his loss of vision, but stated that he could not see what contribution such spray would have had to the Veteran's poor vision. 

The Veteran's claims file was reviewed by a VHA doctor (an ophthalmologist) in December 2009 for purposes of a medical opinion.  The doctor noted the Veteran's contentions that the discontinuation of his antiviral therapy (AZT and DD4) led to the development of his now service-connected CMV retinitis.  Apparently the Veteran's CD4 count went from an average of 350 cells to down to 50 over this time period, and the doctor noted that the immune deficiency state most likely predisposed the Veteran to opportunistic infections such as CMV retinitis.  The retinitis was successfully treated (i.e., vision of 20/50 in the right eye and 20/20 in the left eye) with IV Ganciclovir, which also required maintenance therapy once the acute therapeutic intervention was completed. Thus, the Veteran had functional vision following the medical therapy for the CMV retinitis, eventually changing therapy in 1997 to Cidofovir and later onto other antiviral therapy. 

The doctor then noted that the Veteran developed uveitis after the immune reconstitution, causing a further decrease in vision and development of cataracts. The cataracts could have been caused from either the medications used to treat the uveitis (i.e., steroids) or from the actual intraocular inflammation (uveitis). Cataract surgery was then performed in the right eye in December 1998, and then in the left eye in March 2000, and the Veteran had very dense posterior subcapsular cataracts in both eyes. It appeared from the handwritten note that the right eye was planned to be the first eye operated on, but in the computerized admission note the left eye was documented as the first; the operative report also identified the left eye as the surgical eye. However, this notation was incorrect, as the right eye was actually the first eye operated on back in 1998. This appeared to be careless documentation in the chart, but "[i]t really didn't matter which eye was operated on first as they were both ready for surgery." The surgeons elected to not place an intraocular lens (IOL) in the right eye due to the marked inflammation in the eye, and the doctor noted that "[t]his is controversial whether to place an IOL in the eye in the setting of active uveitis, or a history of severe previous uveitis." The doctor noted that he could not criticize the surgeons for electing to not place an IOL at the time of the surgery, as a secondary IOL could have been placed at a later date if the situation called for it. The left eye surgery was performed a few years later, and it was not clear from the records why there was an almost two-year interval. In summary, the decision to perform cataract surgery was "correct," as the Veteran's vision was very poor from the dense cataracts. The decision not to place an IOL in the right eye was "controversial," but the doctor did not see a definite cause/effect of the eventual loss of vision related to the IOL. Moreover, the doctor noted that the decision to do the surgery on the right or left eye first made no difference in the eventual vision outcome. 

As to the question of the use of the nasal spray (flunisolide) as the cause of future deterioration, the doctor determined that this was "unfounded." Notably, this drug contains a steroid which can cause PSC cataracts. However, as the Veteran already had his cataracts removed, there was no further risk. 

In summary, the doctor found that the cessation of anti-retroviral therapy back in 1995 may have led to the development of a further immunocompromised state and the development of CMV retinitis. The drop in the CD4 lymphocyte count most likely led to the CMV retinitis, and the immune reconstitution after therapy of the retinitis may have set off a very significant intraocular inflammatory reaction and further ocular deterioration. The issues surrounding the cataract surgery and the use of the flunisolide nasal spray "were not significant in the further loss of vision of this patient." Unfortunately, the combination of the CMV retinitis and the chronic immune uveitis that ensued "have led to the blindness in this patient," with reversible damage doubtful. 

IV.  The Joint Motion 

As noted in the Introduction, in July 2010, the Board granted compensation pursuant to 38 U.S.C.A. § 1151 for CMV retinitis caused by discontinuance of AZT and DD4.  The Board's decision also denied compensation pursuant to 38 U.S.C.A. § 1151 for: (1) loss of vision of the right eye (claimed as wrongly operated instead of the left eye); (2) deterioration of vision of the left eye due to the wrong size of a lens, and; (3) deterioration of eyesight due to the use of the nasal spray Nasalide.  

The March 2011 Joint Motion, as adopted by the Court's April 2011 Order, stated that "the Board should have considered and addressed wither [the Veteran's] loss of vision in both eyes was due to other theories of entitlement raised by the evidence of record but not advanced by" the Veteran.  "Specifically, the Board must consider the evidence of record including the December 23, 2009 medical opinion of Dr. [M.S.], Chief of Ophthalmology at the Philadelphia VA Medical Center, who stated:

The drop in the CD4 lymphocyte count must likely led to the CMV retinitis, and the immune reconstitution after therapy of the retinitis may have set off a very significant intraocular inflammatory reaction and further ocular deterioration.  Unfortunately, the combination of the CMV retinitis and the chronic immune uveitis that ensued, have led to blindness in this patient."
 
See the March 2011 Joint Motion, pages 2-3.

It was further noted that "a review of the record reveals theories of entitlement as to [the Veteran's] claim for loss of vision in both eyes that were raised by information the Secretary obtained in support of the claim . . . [h]owever, the Board failed to fully assess this evidence . . . [and] the parties agree that the Board should not have narrowed the theories of entitlement only to those raised by the [Veteran] in his initial application for VA compensation."

Accordingly, based on the March 2011 Joint Motion, the Court's April 2011 Order vacated and remanded the portion of the Board's decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for: (1) loss of vision of the right eye; (2) deterioration of vision of the left eye, and; (3) deterioration of eyesight due to the use of the nasal spray Nasalide.  

A copy of the March 2011 Joint Motion and the June 2011 Order have been associated with the Veteran's claims folder.  In addition, in an August 2011 letter, the Board informed the Veteran that any additional argument or evidence should be submitted within 90 days.  While the Veteran submitted an application to have his case advanced on the Board's docket, he indicated in an August 2011 statement that he did not have any else to submit and VA has not received any additional evidence or argument pertinent to the issues on appeal. 

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." The Board's analysis of the Veteran's claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 have been undertaken with that obligation in mind.

V.  Analysis

In the now-vacated July 2010 decision, the Board denied the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for: (1) loss of vision of the right eye; (2) deterioration of vision in the left eye; and (3) deterioration of eyesight due to the use of the nasal spray Nasalide.  While the April 2011 Court Order vacated and remanded the Board's decision as to these three issues, the March 2011 Joint Motion did not identify any error with the Board's analysis.  Moreover, the Veteran has not submitted, and VA has not received, any additional evidence or argument pertaining to these issues.  (The Veteran's claim of entitlement to service connection for ocular deterioration, as secondary to the service-connected CMV retinitis is being remanded for additional development.)  

Upon review, the claims file is devoid of any competent medical opinion suggesting a causal role of Nasalide and the Veteran's decreased vision.  As to the cataract surgeries, the Board is aware that Dr. E.R. asserted that these were "botched." It is not clear, however, whether Dr. E.R. had access to the entire claims file in making this assertion, as the only specific medical records cited in his opinion date from 1996, well before the dates of cataract surgery. Dr. E.R. described the Veteran as a "previously seen patient" but did not indicate the dates, nature, and frequency of such treatment; accordingly, the Board is not convinced that he had seen the patient for the requisite period of time or for the disabilities in question as to have sufficient familiarity with the precise medical history of this case to make an informed medical opinion. But see generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (aside from a claims file review, there are other means by which a private physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time). 

By contrast, the VHA ophthalmologist stated quite definitively that the issues surrounding the cataract surgery and the use of the flunisolide nasal spray "were not significant in the further loss of vision of this patient," let alone as a result of negligence or other fault or an event not reasonably foreseeable. This opinion, particularly as it is based on a claims file review and with citation to relevant treatment records, has markedly more probative value than that of Dr. E.R. See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided); see also Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (VA has no "treating physician rule," under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor). 

The final question for the Board concerns the probative value of the Veteran's own lay opinion, as articulated at his July 2009 hearing and in several lay statements. The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Recent decisions of the Court have underscored the importance of the question of whether a layperson is competent to identify the medical condition in question in ascertaining the competency and probative value of lay evidence. In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation." That notwithstanding, a Veteran has been found to not be competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Moreover, the Board must consider the weight of the lay statement, particularly if such statement is a mere conclusory generalized lay statement. See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Here, the Veteran has not been shown to possess any training, expertise, or credentials in the field of medicine and, specifically, in cases involving immune system and ophthalmologic diseases. Moreover, the Board finds that the question of whether either specific surgeries or the use of a particular medication would cause additional disability of the eyes is a complex medical question that is more analogous to the situation addressed in Woehlaert than to the circumstance of identifying a disease with unique and readily identifiable features capable of lay observation, as in Barr. While a layperson would be able to identify that he or she has diminished vision, the cause of such diminished vision (i.e., cataracts, degeneration, or use of a medication) is a complex question requiring medical expertise and training. As a consequence, the Veteran's lay testimony is of no more than minimal probative value and is very substantially outweighed by the detailed and definitive medical opinion furnished by the aforementioned VA ophthalmologist. 

The preponderance of the evidence is therefore against the section 1151 claims for loss of vision of the right eye (claimed as wrongly operated instead of the left eye), deterioration of vision of the left eye due to the wrong size of a lens, and deterioration of eyesight due to use of the nasal spray Nasalide (flunisolide). In reaching its determination as to the three claims being denied, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151  for loss of vision of the right eye (claimed as wrongly operated instead of the left eye) is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151  for deterioration of vision of the left eye due to the wrong size of a lens is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151  for deterioration of eyesight due to use of the nasal spray Nasalide (flunisolide) is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issue must be remanded for further development of the record.  

As noted, the March 2011 Joint Motion stated that "a review of the record reveals theories of entitlement as to [the Veteran's] claim for loss of vision in both eyes that were raised by information the Secretary obtained in support of the claim" but had not been adjudicated by the VA.  Specifically, the parities noted the December 2009 VHA medical opinion stated that the Veteran's "cessation of anti-retroviral therapy most likely set in motion the events leading to the CMV retinitis, the subsequent inflammatory reaction, and further ocular deterioration."  See the Joint Motion, at page 3. 

Upon review, the record indicates that the RO has not considered the issue of entitlement to service connection for ocular deterioration as secondary to the service-connected CMV retinitis.  Such adjudication must be performed by the RO in the first instance in order to preserve the Veteran's due process and appellate rights.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, although the RO has sent the Veteran several notification letters, these letters have not informed the Veteran of what evidence is necessary to substantiate service connection for his ocular deterioration on a secondary basis.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  The Board must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish service connection on a secondary basis for ocular degeneration as due to his service-connected CMV retinitis.

2.  Following completion of the above, adjudicate the issue of entitlement to service connection for ocular deterioration as secondary to the service-connected CMV retinitis.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


